



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Amankwa, 2020 ONCA 514

DATE: 20200818

DOCKET: C66958

Roberts, Miller and Trotter JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Shadrack Amankwa

Appellant

Shadrack Amankwa, acting in person

David Parry, appearing as duty counsel

Benita Wassenaar, for the respondent

Heard: August 11, 2020 with the appellant
    appearing by teleconference and duty counsel and the respondent appearing by
    videoconference

On appeal from the conviction
    entered by Justice Cynthia Johnston of the Ontario Court of Justice on April
    12, 2019.

REASONS FOR DECISION

[1]

The appellant was convicted of the offences of break and enter and
    commit theft, and robbery with an offensive weapon. He pled guilty to the break
    and enter charge but disputed the robbery charge.

[2]

Following the end of their relationship, the appellant carried out a
    home invasion robbery at his former girlfriends residence. Accompanied by
    another man, the appellant admitted that he kicked in the door of her
    condominium. He confronted the complainant with what appeared to her to be a
    firearm while she was in bed with her one-year-old son. He pushed the complainant
    against her bedroom wall and demanded money, which she gave to him. The appellant
    and his accomplice also took the complainants computer and television that she
    has never recovered.

[3]

The appellant was sentenced on the convictions to four years imprisonment
    less 308 days credit for pre-sentence custody. He is now out of custody and
    has abandoned his sentence appeal.

[4]

The appellant appeals only his robbery conviction. With the able
    assistance of duty counsel, the appellants main submission is that the trial
    judge engaged in uneven scrutiny of the evidence of the appellant and the
    complainant.

[5]

We do not accept this submission.

[6]

It is well established that the standard for the ground of uneven scrutiny
    is high and the trial judges findings on credibility are owed deference. As
    this court, per Laskin J.A., explained in
R. v. Aird
, 2013 ONCA 447, at
    para. 39:

The "different standards of scrutiny" argument is a difficult
    argument to succeed on in an appellate court. It is difficult for two related
    reasons: credibility findings are the province of the trial judge and attract a
    very high degree of deference on appeal; and appellate courts invariably view this
    argument with skepticism, seeing it as a veiled invitation to reassess the
    trial judge's credibility determinations. Thus, as Doherty J.A. said in
R.
    v. J.H.
(2005), 192 C.C.C. (3d) 480 (Ont. C.A.), at para. 59: "[t]o succeed
    in this kind of argument, the appellant must point to something in the reasons
    of the trial judge or perhaps elsewhere in the record that make it clear that
    the trial judge had applied different standards in assessing the evidence of
    the appellant and the complainant."

[7]

There is no indication that the trial judge applied different standards
    in assessing the evidence of the appellant and the complainant in this case. We
    see no basis to interfere with the trial judges findings that were reasonable
    and grounded in the evidence that was open to her to accept.

[8]

The trial judge was alive to the frailties in the complainants
    evidence, including the fact that she failed to immediately tell the police of
    her relationship with the appellant and attempted to downplay that relationship
    at trial. As she was entitled to do, the trial judge accepted the complainants
    explanation of her failure to be entirely candid about her relationship with
    the appellant because she was embarrassed by it. She concluded that the
    complainant was otherwise credible and reliable with respect to the details of
    the home invasion robbery.

[9]

As she was also at liberty to do, the trial judge did not accept the
    appellants evidence where it conflicted with the complainants version of
    events. Her rejection of the appellants evidence did not result from trial
    judges uneven scrutiny but from the clear problems with the appellants credibility
    that the trial judge detailed in her reasons. The most striking example, as the
    trial judge noted, was the appellants denial of being angry notwithstanding that
    he admitted violently kicking in the complainants door.

[10]

The
    appellant, himself, questioned the reasonableness of the trial judges findings
    that he threatened the complainant with an offensive weapon and put his hands
    on her neck. These findings were reasonable and supported by the complainants
    evidence that the trial judge was entitled to accept. There is no basis to
    intervene.

[11]

In
    conclusion, we see no error in the trial judges analysis or conclusions, which
    were reasonable and open to her to make on the record before her. After
    carefully considering the whole of the evidence, she determined that the Crown had
    met its high onus of proving beyond a reasonable doubt that the appellant had
    committed the robbery offence as charged. Essentially, the appellant is asking
    this court to retry the case. That is not the function of an appellate court.

[12]

Accordingly,
    the appeal is dismissed.

L.B. Roberts J.A.

B.W.
    Miller J.A.

Gary
    Trotter J.A.


